Citation Nr: 1215344	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964 and from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In April 2009, the Board remanded the issues of service connection for hearing loss disability and tinnitus along with the issue of entitlement to a total rating based on individual unemployability (TDIU).  In a May 2010 rating decision, the RO granted the claim for TDIU.  Therefore, as there remains no outstanding controversy, the TDIU claim is no longer before the Board.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear for VA purposes is not shown at any time and left ear hearing loss disability is not attributable to service.

2.  Tinnitus is not attributable to service.

3.  The Veteran's coronary artery disease is currently manifested by a workload of greater than 5 METs; a left ventricular dysfunction with an ejection fraction of greater than 50 percent; and no episodes of congestive heart failure.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim for service connection for hearing loss disability and tinnitus in January 2006.  The RO provided him with all required notice in letters mailed in January 2006 and March 2006, prior to the initial adjudication of the claims.

In this case, the Veteran's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for coronary artery disease.  The Veteran filed his claim for service connection for heart disease in June 2005.  The Veteran was provided all required notice in letters mailed in July 2005 and March 2006, prior to the June 2011 rating decision assigning an initial rating for the disability.   

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  The Veteran has been afforded VA medical examinations in response to the claims herein decided.  The Board previously reviewed the record, determined that a VA audiological examination and opinion were necessary, and remanded the case for the purpose of obtaining such.  Thereafter, VA obtained an appropriate VA examination and medical opinion in October 2009.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

The Veteran seeks service connection for hearing loss disability and tinnitus.  He avers that he developed hearing disability as a result of acoustic trauma incurred during active duty.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  A hearing loss disability as defined by VA is not currently shown and has not been shown at any time during the pendency of the claim.  In addition, the preponderance of the evidence shows that hearing loss disability of the left ear is not related to service.  With respect to both ears, hearing is shown to be within normal limits in service.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Veteran's in-service hearing and audiometric testing reflects normal findings.  No professional has established that such normal findings are indicative of disease or injury.  Additionally, hearing loss-to include hearing loss disability of the left ear as defined by VA-and tinnitus are not shown for many years after service.  Hearing loss and tinnitus are first reported roughly 40 years after service discharge, and the current findings for left ear hearing loss disability and tinnitus have not been attributed to service by competent evidence.

As an initial matter, the Board concedes that the Veteran had acoustic trauma in service.  The record shows that he served in combat and he has submitted lay statements further indicating that he had been exposed to loud noises during his service.  Also, the Board concedes the presence of a hearing loss disability as defined by VA for the left ear as the VA audiometric findings show a 40 decibel loss at the 4000 Hertz frequency.  However, neither credible evidence of continuity of symptomatology nor competent nexus-type evidence has been presented as to left ear hearing loss disability or tinnitus.

Service treatment records show no hearing complaints or treatment, and that hearing was within normal limits during service and at service separation.  Report of separation examination dated in December 1964 reflects results of 15/15 on both whisper voice and soft voice hearing examination.  No hearing defects were noted.  Report of reenlistment examination dated in August 1965 reflects that audiometric findings for pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
-10
X
5
LEFT
12
0
-5
X
-10

The Veteran denied ear problems on the history portion of that examination

Report of examination for jump school candidate dated in January 1966 reflects that audiometric findings were recorded as zero in all frequencies, except on the right at the 250 Hertz frequency and the left at the 6000 and 8000 Hertz frequencies the finding was for a pure tone threshold of 5 decibels.

Report of discharge examination dated in November 1967 reflects that audiometric findings for pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000/6000
RIGHT
-10
-5
-5
-5
5/5
LEFT
-5
-5
-5
0
-5/5

The Veteran denied ear problems on the history portion of that examination

The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report hearing loss and noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran reports having hearing loss attributable to service, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's nexus opinion has no probative value.

Regarding continuity of symptomatology, the Board observes that the Veteran reported on VA treatment in January 2006 that he noticed decreased hearing and tinnitus since his active service and that he was looking into filing for disability.  To the extent that the Veteran reports continuity of hearing loss symptoms and tinnitus since service, the Board finds that he is not credible.  He is not credible in view of the essentially normal in-service audiometric findings and denial of ear problems on service medical histories, coupled with the roughly 40 years intervening service discharge and the first documented report of hearing loss and tinnitus and the report of only a 20 year history of hearing loss on VA examination in October 2009.   Also, notably, the Veteran did not report having hearing loss or tinnitus related to service when he filed his original claim for VA compensation in 2004.  Therefore, his statements have diminished probative value in this regard.

The Board assigns greater probative value to the October 2009 VA medical opinion, which found that it was less likely than not that the Veteran's hearing loss and tinnitus are related to service because his hearing tests at service discharge were within normal limits.  The Board finds that VA medical opinion is more probative as it was prepared by a skilled, neutral, and medical professional in the field of hearing after obtaining a history from the Veteran, reviewing the claims folders, and conducting an audiological evaluation.  Furthermore, the opinion is probative in this matter because it is supported by a rationale.

According, the claims must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Initial Evaluation

The Veteran seeks an initial evaluation greater than 30 percent for service-connected heart disability.  He avers that his disability more nearly approximates the criteria for a higher evaluation.

Legal Criteria

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is assigned when the coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; of if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; ; where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Regulations for diseases of the heart were amended effective October 6, 2006. However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in Diagnostic Codes 7005-7007 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

It is noted that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Factual Background and Analysis

The Veteran filed a claim for service connection for heart disease in June 2005.

Private treatment records show that, in 1993, the Veteran underwent coronary atherectomy and angioplasty after experiencing an acute posterior myocardial infarction.  A September 1995 note indicates that the Veteran was essentially asymptomatic for heart disease at a high functional level.  In November 2002, the Veteran had an EF of 52 percent and an estimated workload of 12.9 METs.  The exercise stress/rest nuclear imaging was terminated due to fatigue.  No chest pain developed.  No significant ECG changes were found.  In April 2005, an EF of 60 percent was found.  Private treatment notes dated in September 2010 and September 2011 show a workload of 7 METs and normal left ventricular ejection fraction.  A November 2010 note shows an EF of 51 percent.

A letter dated in October 2010 from the Veteran's private cardiologist reflects that he was seen for chest pain suggestive of angina.  Stress testing was negative.  The Veteran underwent cardiac catheterization.

A Disability Benefits Questionnaire (DBQ) dated in November 2011 was completed by the Veteran's private cardiologist.  The DBQ indicates that the Veteran had ischemic heart disease, old myocardial infarction, and unstable angina.  There was a history of percutaneous coronary intervention and myocardial infarction.  The physician indicted that the Veteran did not have congestive heart failure.  He reported that the results of a diagnostic exercise test showed a workload of 8.8 METs in June 2010.  The physician reported a history of cardiac hypertrophy or dilation and noted that the Veteran had left ventricular EF of 51 percent in June 2010.  The physician remarked that the functional impact of his heart condition was that he "cannot (should not) lift more than 50 lb [pounds]."

VA treatment records dated since 2003 reflect that the Veteran had coronary artery disease status post myocardial infarction in 1994.  It was noted in these records that the Veteran had an EF of 52 percent in November 2002.  A July 2005 treatment note shows a workload of 16 METs and an EF of 52 percent.  It was further indicated that the Veteran was followed by a private cardiologist.  An April 2010 note shows a finding of no congestive heart failure.

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.  The evidence shows that there has been no episode of congestive heart failure during the appeal period.  In addition, a workload of 5 METs or less has not resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Moreover, the ejection fraction has not been 50 percent or less.

During the appeal period, the workload has been at worst 7 METs and his EF has been above 50 percent.  

Finally, the Board is mindful that the Veteran has shortness of breath, angina and fatigue; however, these symptoms are contemplated by the current disability rating.

The Board accepts that the Veteran is competent to report that his disability is worse.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the evaluation criteria for coronary artery disease are predicated on medical findings.  Here, the medical evidence does not show the required findings to warrant the assignment of a higher disability evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 30 percent rating is appropriate for the Veteran's coronary artery disease, status post myocardial infarction.  His symptoms are contemplated by this rating.

Furthermore, there is no basis for a staged rating.  At no time during the appeal period did the Veteran's disability meet the criteria for a higher rating.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claim for a higher initial disability rating on a schedular basis must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert supra.

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


